





STERLING CONSTRUCTION COMPANY, INC.
2018 STOCK INCENTIVE PLAN




1.    Purpose. The purpose of the 2018 Stock Incentive Plan (the “Plan”) is to
increase stockholder value and advance the interests of the Company and its
Subsidiaries by furnishing a variety of equity incentives designed to (a)
attract, retain, and motivate key employees, officers, and directors of the
Company and consultants and advisers to the Company and (b) strengthen the
mutuality of interests among such persons and the Company’s stockholders.
 
2.    Definitions. As used in the Plan, capitalized terms not otherwise defined
herein shall have the meanings set forth in Appendix A.


3.    Administration.
  
3.1    Committee. The Plan shall generally be administered by the Committee.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have plenary authority to administer the Plan, including full
power and authority to:
 
(a)    designate Participants;


(b)    determine the type or types of Awards to be granted to an Eligible
Individual;


(c)    determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards;
 
(d)    determine the terms and conditions of any Award;


(e)    cancel, modify, or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards;
 
(f)    determine whether, to what extent, and under what circumstances an Award
may be settled or exercised in cash, whole Shares, other whole securities, other
Awards, other property, or other cash amounts payable by the Company upon the
exercise of that or other Awards, or canceled, forfeited, or suspended and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended;
 
(g)    determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable by the Company with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;


(h)    interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan;


(i)    establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and
 
(j)    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.
 
3.2    Effect of Committee's Determinations. Unless otherwise expressly provided
in the Plan, all designations, determinations, interpretations, and other
decisions under or with respect to the


1

--------------------------------------------------------------------------------







Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive, and binding upon all Persons,
including the Company, any Subsidiary, any Participant, any holder or
beneficiary of any Award, any stockholder of the Company, and any Eligible
Individual.


3.3    Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or directors of the Company the
authority, subject to such terms and limitations as the Committee shall
determine, to grant and set the terms of, to cancel, modify, or waive rights
with respect to, or to alter, discontinue, suspend, or terminate Awards held by
Eligible Individuals who are not officers or directors of the Company for
purposes of Section 16 of the Exchange Act, or any successor section thereto;
provided, however, that the per share exercise price of any Option or SAR
granted under this delegated authority by such officer or director shall be
equal to or greater than the fair market value of a share of Common Stock on the
later of the date of grant or the date the Participant's employment with or
service to the Company commences.


3.4    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or officers of the Company, and to the
extent allowed by Applicable Laws, the Committee and its delegees shall be
indemnified by the Company against the reasonable expenses, including attorney's
fees, actually incurred in connection with any action, suit or proceeding or in
connection with any appeal therein, to which they may be party by reason of any
action taken or failure to act under or in connection with the Plan or any Award
granted under the Plan, and against all amounts paid by the Committee or its
delegees in settlement thereof (provided, however, that the settlement has been
approved by the Company, which approval shall not be unreasonably withheld) or
paid by the Committee or its delegee in satisfaction of a judgment in any such
action, suit or proceeding, except in relation to matters as to which it shall
be adjudged in such action, suit or proceeding that such Committee or delegee
did not act in good faith and in a manner which such person reasonably believed
to be in the best interests of the Company, or in the case of a criminal
proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after the institution of any
such action, suit or proceeding, such Committee or delegee shall, in writing,
offer the Company the opportunity at its own expense to handle and defend such
action, suit or proceeding.


4.    Eligibility. The Committee, in accordance with Section 3.1, may grant an
Award under the Plan to any Eligible Individual.


5.    Shares Subject to the Plan.


5.1    Shares Available for Grant. Subject to adjustment as provided in Section
5.4, the maximum number of Shares reserved for issuance under the Plan shall be
1,800,000. Upon approval of this Plan by the Company's stockholders, the Company
will cease making new Awards under any Prior Plan.


5.2    Share Counting.


(a)    To the extent any Shares covered by an Option or SAR or other Award
granted under the Plan are not delivered to a Participant or permitted
transferee because the Award is forfeited or canceled, or Shares are not
delivered because an Award is paid or settled in cash, such Shares shall not be
deemed to have been delivered for purposes of determining the maximum number of
Shares available for delivery under this Plan and such shares may again be
issued under the Plan. Awards that by their terms may only be settled in cash
shall have no effect on the Plan limit in Section 5.1.


(b)    In the event that Shares issued as an Award under the Plan are forfeited
or reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited or reacquired Shares may again be issued under the Plan.


2

--------------------------------------------------------------------------------









(c)    The following Shares may not again be made available for issuance as
Awards under the Plan: (i) Shares delivered or withheld in payment of the
exercise of an Option or SAR, (ii) Shares delivered or withheld from payment of
an Award to satisfy tax obligations with respect to the Award, and (iii) Shares
repurchased on the open market with the proceeds of the exercise price of an
Option.


(d)    With respect to SARs, if the SAR is payable in Shares, all Shares to
which the SARs relate are counted against the Plan limits, rather than the net
number of Shares delivered upon exercise of the SAR.
  


5.3    Limitations on Awards. Subject to adjustments as provided in Section 5.4,
the following additional limitations are imposed under the Plan:


(a)    The maximum number of Shares that may be issued upon exercise of Options
intended to qualify as incentive stock options under Section 422 of the Code
shall be 1,800,000.


(b)    Except with respect to Outside Directors, the maximum number of shares of
Common Stock covered by an Award that may be granted to any one Participant in
any single fiscal year shall be 500,000 Shares, provided, however, that such
limit is multiplied by two (2) for Awards granted to a Participant in the year
employment commences.


(c)    With respect to Outside Directors, the aggregate grant date fair value of
Awards under the Plan that may be granted to any one Outside Director in any
single fiscal year shall not exceed $300,000.     


(d) Participants who are granted Awards will be required to continue to provide
services to the Company (or an Affiliate) for not less than one-year following
the date of grant in order for any such Awards to fully or partially vest or be
exercisable, provided that no installment may vest or become exercisable earlier
than one-year following the date of grant (subject to the Committee's discretion
to accelerate the exercisability of such Awards as provided herein).
Notwithstanding the foregoing, Awards with respect to an aggregate of up to
90,000 of the Shares reserved for issuance under the Plan pursuant to Section
5.1 may provide for vesting, partially or in full, in less than one-year.


(e)    Any Shares delivered pursuant to an Award may consist of authorized and
unissued Shares or of treasury Shares, including Shares held by the Company or a
Subsidiary and Shares acquired in the open market or otherwise obtained by the
Company or a Subsidiary. The issuance of Shares may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.


(f)    Subject to the terms of the Plan, including the limitations contained in
this Section 5.3, the Committee may use available Shares as the form of payment
for compensation, grants, or rights earned or due under any other compensation
plans or arrangements of the Company or a Subsidiary, including, but not limited
to, the Company's annual incentive plan and the plans or arrangements of the
Company or a Subsidiary assumed in business combinations.


5.4    Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be


3

--------------------------------------------------------------------------------







appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee shall,
in such manner as it may deem equitable, adjust any or all of (a) the number and
type of Shares (or other securities or property) with respect to which Awards
may be granted, (b) the number and type of Shares (or other securities or
property) subject to outstanding Awards, and (c) the grant or exercise price
with respect to any Award and, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award and, if deemed appropriate, adjust
outstanding Awards to provide the rights contemplated by Section 11.2 hereof;
provided, in each case, that with respect to Awards of Incentive Stock Options
no such adjustment shall be authorized to the extent that such authority would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and provided further that the number of Shares subject to any
Award denominated in Shares shall always be a whole number and any fractional
Share resulting from the adjustment will be deleted.


6.    Stock Options. An Option is a right to purchase Shares from the Company.
Options granted under the Plan may be Incentive Stock Options or Nonqualified
Stock Options. Any Option that is designated as a Nonqualified Stock Option
shall not be treated as an Incentive Stock Option. Each Option granted by the
Committee under this Plan shall be subject to the following terms and
conditions.


6.1    Exercise Price. The exercise price per Share shall be determined by the
Committee, subject to adjustment under Section 5.4; provided that in no event
shall the exercise price be less than the fair market value of a Share on the
date of grant, except in the case of an Option granted in assumption of or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines in accordance with the requirements of Section
409A.


6.2    Number. The number of Shares subject to the Option shall be determined by
the Committee, subject to Section 5.3 and subject to adjustment as provided in
Section 5.4.


6.3    Duration and Time for Exercise. The term of each Option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each Option shall become exercisable at such time or times during its term as
shall be determined by the Committee, subject to Section 5.3(d). Notwithstanding
the foregoing, the Committee may at any time in its discretion accelerate the
exercisability of any Option.


6.4    Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted Option from a Participant by mutual agreement before such
Option has been exercised by payment to the Participant of the amount per Share
by which: (i) the fair market value of the Common Stock subject to the Option on
the business day immediately preceding the date of purchase exceeds (ii) the
exercise price provided, however, that no such repurchase shall be permitted if
prohibited by Section 6.6.


6.5    Manner of Exercise. An Option may be exercised, in whole or in part, by
giving notice of exercise to the Company (in such form and manner as approved by
the Company, which may be electronic), specifying the number of Shares to be
purchased, together with payment in full of the exercise price for the number of
Shares for which the Option is exercised and all applicable taxes. The Option
price shall be payable in United States dollars and may be paid (a) in cash; (b)
by check; (c) if approved by the Committee by delivery or attestation of
ownership of Shares, which Shares shall be valued for this purpose at the fair
market value on the business day that such Option is exercised; (d) by delivery
of irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the Shares, issuable under
the Option and to deliver promptly to the Company the amount of sale proceeds to
pay the exercise price; (e) if approved by the Committee, through a net exercise
procedure whereby the Participant surrenders the Option in exchange for that
number of Shares with an aggregate fair market value equal to the difference
between the aggregate exercise price of the Options being surrendered and the
aggregate fair market value of the Shares


4

--------------------------------------------------------------------------------







subject to the Option, or (f) in such other manner as may be authorized from
time to time by the Committee.


6.6    Repricing. Except for adjustments pursuant to Section 5.4 or actions
permitted to be taken by the Committee under Section 11.4 in the event of a
Change of Control, unless approved by the stockholders of the Company, (a) the
exercise or base price for any outstanding Option or SAR granted under this Plan
may not be decreased after the date of grant and (b) an outstanding Option or
SAR that has been granted under this Plan may not, as of any date that such
Option or SAR has a per share exercise or base price that is greater than the
then current fair market value of a Share, be surrendered to the Company as
consideration for the grant of a new Option or SAR with a lower exercise or base
price, shares of Restricted Stock, Restricted Stock Units, an Other Stock-Based
Award, a cash payment or Common Stock.


6.7    No Dividend Equivalent Rights. Participants holding Options shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the Option.
  
6.8    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, Options intending to qualify as Incentive Stock Options must comply
with the requirements of Section 422.


7.    Stock Appreciation Rights. A Stock Appreciation Right, or SAR, is a right
to receive, without payment to the Company, a number of Shares, cash or any
combination thereof, the number or amount of which is determined pursuant to the
formula set forth in Section 7.5. Each SAR granted by the Committee under the
Plan shall be subject to the terms and conditions provided herein.


7.1    Number. Each SAR granted to any Participant shall relate to such number
of shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 5.4.
 
7.2    Exercise Price. The exercise price per Share of a SAR shall be determined
by the Committee, subject to adjustment under Section 5.4; provided that in no
event shall the exercise price be less than the fair market value of a Share on
the date of grant, except in the case of a SAR granted in assumption of or
substitution for an outstanding award of a company acquired by the Company or
with which the Company combines in accordance with the requirements of Section
409A.


7.3    Duration and Time for Exercise. The term of each SAR shall be determined
by the Committee, but shall not exceed a maximum term of ten years. Each SAR
shall become exercisable at such time or times during its term as shall be
determined by the Committee, subject to Section 5.3(d). Notwithstanding the
foregoing, the Committee may at any time in its discretion accelerate the
exercisability of any SAR.


7.4    Exercise and Payment. A SAR may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of SARs that the
holder wishes to exercise. The date that the Company receives such written
notice shall be referred to herein as the “exercise date.” Upon exercise of a
SAR, the holder shall be entitled to receive from the Company an amount equal to
the number of Shares subject to the SAR that are being exercised multiplied by
the excess of (a) the fair market value of a Share on the exercise date, over
(b) the exercise price specified of the SAR. Payment shall be made in the form
of Shares, cash or a combination thereof, as determined by the Committee.
  
7.5    No Dividend Equivalent Rights. Participants holding SARs shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the SAR.


8.    Restricted Stock. An award of Restricted Stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan.


5

--------------------------------------------------------------------------------









8.1    The Restricted Period. At the time an award of Restricted Stock is made,
the Committee shall establish, subject to Section 5.3(d), a period of time
during which the transfer of the shares of Restricted Stock shall be restricted
and after which the shares of Restricted Stock shall be vested (the “Restricted
Period”). Each award of Restricted Stock may have a different Restricted Period.
The expiration of the Restricted Period shall also occur in the event of
termination of employment under the circumstances provided in the Award
Agreement.


8.2    Escrow. The Participant receiving Restricted Stock shall enter into an
Award Agreement with the Company setting forth the conditions of the grant. Any
certificates representing shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Sterling Construction Company, Inc. 2018 Stock
Incentive Plan, as it may be amended (the “Plan”), and an agreement entered into
between the registered owner and Sterling Construction Company, Inc. thereunder.
Copies of the Plan and the agreement are on file at the principal office of the
Company.


Alternatively, in the discretion of the Company, ownership of the shares of
Restricted Stock and the appropriate restrictions shall be reflected in the
records of the Company's transfer agent and no physical certificates shall be
issued.


8.3    Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of Restricted Stock may accrue during the Restricted
Period if the Committee, in its discretion, so prescribes in the Award
Agreement. Payment of such accrued dividends will be subject to such
restrictions on transfer and forfeitability and such other terms and conditions,
including attainment of specified performance goals, as are applicable to the
underlying shares of Restricted Stock.


8.4    Forfeiture. In the event of the forfeiture of any shares of Restricted
Stock under the terms provided in the Award Agreement (including any additional
shares of Restricted Stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Award Agreement), such forfeited shares
shall be surrendered and any certificates cancelled. The Participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional Shares received pursuant to Section
5.4 due to a recapitalization or other change in capitalization.


8.5    Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee, the restrictions applicable to the Restricted Stock shall lapse
and the number of shares of Restricted Stock with respect to which the
restrictions have lapsed shall be delivered, free of all such restrictions and
legends, except any that may be imposed by law, to the Participant.


8.6    Rights as a Stockholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Award Agreement, each Participant receiving Restricted Stock shall have
all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any Shares.


9.    Restricted Stock Units. A Restricted Stock Unit, or RSU, represents the
right to receive from the Company on the respective scheduled vesting or payment
date for such RSU, one share of Common Stock. An award of RSUs may be subject to
the attainment of specified performance goals or targets,


6

--------------------------------------------------------------------------------







forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan.


9.1    Vesting Period. At the time an award of RSUs is made, the Committee shall
establish, subject to Section 5.3(d), a period of time during which the RSUs
shall vest (the “Vesting Period”). Each award of RSUs may have a different
Vesting Period. The acceleration of the expiration of the Vesting Period shall
occur in the event of termination of employment under the circumstances provided
in the Award Agreement.


9.2    Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Award Agreement, as well as any procedures established
by the Committee, the Committee may determine to accrue dividend equivalent
rights with respect to RSUs and the Company shall establish an account for the
Participant and reflect in that account any securities, cash or other property
comprising any dividend or property distribution with respect to the Share
underlying each RSU. Any and all dividend equivalent rights with respect to the
RSUs shall be subject to the same vesting and forfeitability conditions,
including attainment of any performance goals, applicable to the underlying
RSUs.
  
9.3    Rights as a Stockholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and subject to any other restrictions that may
be imposed in the Award Agreement, each Participant receiving RSUs shall have no
rights as a stockholder with respect to such RSUs until such time as Shares are
issued to the Participant.
  
10.    Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award that is not an instrument or Award specified in Sections 6 through 9 of
this Plan, the value of which is based in whole or in part on the value of
Shares. Other Stock-Based Awards may be awards of Shares or may be denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible or
exchangeable into or exercisable for Shares), as deemed by the Committee
consistent with the purposes of the Plan. The Committee shall determine the
terms and conditions of any such Other Stock-Based Award and may provide that
such awards would be payable in whole or in part in cash.
 
10.1    Vesting Period. At the time an award of an Other Stock-Based Award is
made, the Committee shall establish, subject to Section 5.3(d), a period of time
during which the Other Stock-Based Award shall vest (the “Vesting Period”). Each
award of an Other Stock-Based Award may have a different Vesting Period. The
acceleration of the expiration of the Vesting Period shall occur in the event of
termination of employment under the circumstances provided in the Award
Agreement.


10.2    Dividend Equivalent Accounts. Subject to the terms and conditions of
this Plan and the applicable Award Agreement, as well as any procedures
established by the Committee, the Committee may determine to accrue dividend
equivalent rights with respect to an Other Stock-Based Award and the Company
shall establish an account for the Participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the Share underlying each such Award. Any and all
dividend equivalent rights with respect to the Award shall be subject to the
same vesting and forfeitability conditions, including attainment of any
performance goals, applicable to the underlying Award.


11.    General.


11.1    Amendment or Discontinuance of the Plan. The Board may amend or
discontinue the Plan at any time; provided, however, that no such amendment may


(a)    without the approval of the stockholders, (i) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through


7

--------------------------------------------------------------------------------







the Plan, (ii) materially increase the benefits accruing to Participants under
the Plan, (iii) materially expand the classes of persons eligible to participate
in the Plan, (iv) expand the types of Awards available for grant under the Plan,
(v) materially extend the term of the Plan, (vi) materially change the method of
determining the exercise price of Options or SARs, or (vii) amend Section 6.6 to
permit a reduction in the exercise price of Options or SARs; or


(b)    materially impair, without the consent of the recipient, an Award
previously granted.


11.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 5.4 hereof) affecting the Company, or the financial
statements of the Company or any Subsidiary, or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.


11.3    Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, if permitted by Section 409A, the Committee may cause
any Award granted hereunder to be canceled in consideration of a cash payment or
alternative Award made to the holder of such canceled Award equal in value to
such canceled Award. Notwithstanding the foregoing, except for adjustments
permitted under Sections 5.4 and 11.2, no action by the Committee shall, unless
approved by the stockholders of the Company, (a) cause a reduction in the
exercise price of Options or SARs granted under the Plan or (b) permit an
outstanding Option or SAR with an exercise price greater than the current fair
market value of a Share to be surrendered as consideration for a new Option or
SAR with a lower exercise price, shares of Restricted Stock, Restricted Stock
Units, and Other Stock-Based Award, or Common Stock.


11.4    Change of Control.


(a)    Unless otherwise provided in an Award Agreement, upon a Change of
Control: (i) all Options and SARs shall become immediately exercisable with
respect to 100% of the Shares subject to such Options or SARS, (ii) all
time-vesting restrictions on other Awards shall lapse, and (iii) all performance
measures applicable to outstanding Awards subject to performance conditions will
be disregarded and the Award will vest at the target payout level.
  
(b)    In addition, in the event of a Change of Control, the Committee may in
its sole and absolute discretion and authority, without obtaining the approval
or consent of the Company's stockholders or any Participant with respect to his
or her outstanding Awards, take one or more of the following actions:


(i)    arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation;


(ii)    require that all outstanding Options and SARs be exercised on or before
a specified date (before or after such Change of Control) fixed by the
Committee, after which specified date all unexercised Options and SARs shall
terminate;
 
(iii)    arrange or otherwise provide for the payment of cash or other
consideration to Participants representing the value of such Awards in exchange
for the satisfaction and cancellation of outstanding Awards; provided, however,
that the case of any Option or SAR with an exercise price that equals or exceeds
the price paid for a


8

--------------------------------------------------------------------------------







Share in connection with the Change of Control, the Committee may cancel the
Option or SAR without the payment of consideration therefor; or


(iv)    make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 5.4.


11.5    Withholding.


(a)    A Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from all amounts paid to a Participant (whether
under the Plan or otherwise), any taxes required by law to be paid or withheld
in respect of Awards hereunder to such Participant.
  
(b)    At any time that a Participant is required to pay to the Company an
amount required to be withheld under the applicable tax laws in connection with
the issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value at least equal to the
minimum amount required to be withheld for federal and state tax purposes,
including payroll taxes, and not in excess of the applicable estimated
incremental tax rate, provided such rate will not cause adverse accounting
consequences and is permitted under applicable IRS withholding rules. The value
of the Shares delivered or withheld shall be based on the fair market value of
the Shares on the date as of which the amount of tax to be withheld shall be
determined in accordance with applicable tax laws (the “Tax Date”).


(c)    Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date. If a Participant makes an
election under Section 83(b) of the Code with respect to shares of Restricted
Stock, an Election to have Shares withheld is not permitted; provided, however,
that no election under Section 83(b) of the Code may be made unless permitted by
the terms of the applicable Award Agreement or by written consent of the
Committee.


11.6    Transferability.
 
(a)    No Awards granted hereunder may be sold, transferred, pledged, assigned,
or otherwise encumbered by a Participant except:


(i)    by will;
 
(ii)    by the laws of descent and distribution;


(iii)    pursuant to a domestic relations order, as defined in the Code, if
permitted by the Committee and so provided in the Award Agreement or an
amendment thereto; or


(iv)    if permitted by the Committee and so provided in the Award Agreement or
an amendment thereto, Options may be transferred or assigned (A) to Immediate
Family Members, (B) to a partnership in which Immediate Family Members, or
entities in which Immediate Family Members are the owners, members or
beneficiaries, as appropriate, are the partners, (C) to a limited liability
company in which Immediate Family Members, or entities in which Immediate Family
Members are the owners, members or beneficiaries, as appropriate, are the
members, or (D) to a trust for the benefit of


9

--------------------------------------------------------------------------------







Immediate Family Members; provided, however, that no more than a de minimis
beneficial interest in a partnership, limited liability company, or trust
described in (B), (C) or (D) above may be owned by a person who is not an
Immediate Family Member or by an entity that is not beneficially owned solely by
Immediate Family Members.
  
(b)    To the extent that an Incentive Stock Option is permitted to be
transferred during the lifetime of the Participant, it shall be treated
thereafter as a Nonqualified Stock Option. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of Awards, or levy of attachment or
similar process upon Awards not specifically permitted herein, shall be null and
void and without effect. The designation of a Designated Beneficiary shall not
be a violation of this Section 11.6(b).


11.7    Share Certificates. Any certificates or book or electronic entry
ownership evidence for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.


11.8    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.


11.9    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such other entity may at any time dismiss a
Participant from employment, or terminate any arrangement pursuant to which the
Participant provides services to the Company or a Subsidiary, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. No Eligible Individual or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Eligible Individuals, Participants or holders or
beneficiaries of Awards.


11.10    Effect of Termination of Continuous Service. In the event of a
Participant's termination of Continuous Service for any reason, any Awards may
be exercised, shall vest or shall expire at such times as may be determined by
the Committee and provided for in the Award Agreement or an amendment thereto.


11.11    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.


11.12    Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.




10

--------------------------------------------------------------------------------







11.13    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.


11.14    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.


11.15    Compliance with Law.
 
(a)    U.S. Securities Laws. This Plan, the grant of Awards, the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities pursuant to Awards under this Plan shall be
subject to all Applicable Laws. In the event that the Shares are not registered
under the Securities Act, or any applicable state securities laws prior to the
delivery of such Shares, the Company may require, as a condition to the issuance
thereof, that the persons to whom Shares are to be issued represent and warrant
in writing to the Company that such Shares are being acquired by him or her for
investment for his or her own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act, and a
legend to that effect may be placed on the certificates representing the Shares.


(b)    Other Jurisdictions. To facilitate the making of any grant of an Award
under this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.


11.16    Section 409A of the Code. The Plan is intended to comply with Section
409A to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless any Applicable Law requires otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6) month period immediately following a
Participant's termination of Continuous Service shall instead be paid on the
first payroll date after the six-month anniversary of the Participant's
separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.


11.17    Deferral Permitted. Payment of cash or distribution of any Shares to
which a Participant is entitled under any Award shall be made as provided in the
Award Agreement. Payment may be deferred at the option of the Participant if
provided in the Award Agreement.


11

--------------------------------------------------------------------------------









11.18    Clawback Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company clawback policy implemented
to comply with Applicable Laws, including any clawback policy adopted to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, as set forth in such a clawback policy or
the Award Agreement.


11.19    Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.


12.    Term of the Plan. Subject to Section 11.1, no Awards may be granted under
the Plan after May 2, 2028, which is ten years after the date the Plan was last
approved by the Company's stockholders; provided, however, that Awards granted
prior to such date shall remain in effect until such Awards have either been
satisfied, expired or canceled under the terms of the Plan, and any restrictions
imposed on Shares in connection with their issuance under the Plan have lapsed.
 
 
















12

--------------------------------------------------------------------------------





STERLING CONSTRUCTION COMPANY, INC.
2018 STOCK INCENTIVE PLAN


APPENDIX A: DEFINITIONS


As used in the Plan, the following definitions shall apply:


“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, or Other Stock-Based Award.


“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract or other instrument or document evidencing any Award, which
the Company may, but need not, require a Participant to execute, acknowledge, or
accept.


“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.


“Board” shall mean the Board of Directors of the Company.


“Change of Control” shall mean the occurrence of any of the following events: a
“Change in Ownership”, a “Change in Effective Control,” or a “Change in
Ownership Assets,” as those terms are defined below.


(i)    A “Change in Ownership.”


(A)    A Change in Ownership shall be deemed to occur on the date that any
Person or Group (as those terms are defined below) acquires ownership of Common
Stock that, together with stock held by that Person or Group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the Common Stock.


(B)    If any Person or Group is considered to own more than fifty percent (50%)
of the total fair market value or total voting power of the Common Stock, the
acquisition of additional stock by the same Person or Group is not considered to
cause a Change in Ownership or to cause a Change in Effective Control.


(C)    An increase in the percentage of Common Stock owned by any Person or
Group as a result of a transaction in which the Company acquires its own stock
in exchange for property (but not when the Company acquires its own stock for
cash) will be treated as an acquisition of stock for purposes of this Plan.
            
(ii)    A “Change in Effective Control.” A Change in Effective Control shall be
deemed to occur on the date on which a majority of the Board is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the appointment or
election.


(iii)    A “Change in Ownership of Assets.”


(A)    A Change in Ownership of Assets shall be deemed to occur on the date that
any Person or Group acquires (or has acquired during the twelve-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than fifty percent


A-1



--------------------------------------------------------------------------------




(50%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions. For purposes of this
Section (iii) -


(I)    the Company means and includes its consolidated subsidiaries; and




A-2



--------------------------------------------------------------------------------




(II)    gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


(B)    There is no change of control event under this Section (iii) when there
is a transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer.


(C)    A transfer of assets by the Company is not treated as a change in the
ownership of such assets if the assets are transferred to -


(I)    a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its Common Stock;


(II)    an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company;


(III)    a Person or Group that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company; or


(IV)    an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a Person or Group described
in the immediately preceding Subsection (III).


(D)    Except as otherwise provided above in Section (iii)(C)(III), a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the Company has no ownership interest
before the transaction, but that is a majority-owned subsidiary of the Company
after the transaction, is not a Change in Ownership of Assets.


Notwithstanding the above and solely with respect to any Award that constitutes
“deferred compensation” subject to Section 409A and that is payable on account
of a Change of Control (including any installments or stream of payments that
are accelerated on account of a Change of Control), a Change of Control shall
occur only if such event also constitutes a “change in the ownership”, “change
in effective control”, and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
or form of payment that complies with Section 409A, without altering the
definition of Change of Control for purposes of determining whether a
Participant's rights to such Award become vested or otherwise unconditional upon
the Change of Control.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 3.1 of the Plan.
With respect to any decision relating to a Reporting Person, the Committee shall
consist of two or more Outside Directors who are disinterested within the
meaning of Rule 16b-3. Unless and until determined otherwise by the Board, the
Committee shall be the Compensation Committee of the Board.


“Common Stock” shall mean the Company's common stock, $0.01 par value per share.


“Company” shall mean Sterling Construction Company, Inc.




A-3



--------------------------------------------------------------------------------




“Continuous Service” means the absence of any interruption or termination of
service as an Eligible Individual. Continuous Service shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence approved by the Committee, provided that such leave is
for a period of not more than 90 days, unless reemployment upon the expiration
of such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time.


“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant's death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant's estate.


“Effective Date” shall mean the date this Plan is approved by the Company's
stockholders.


“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company; (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary; (iii) Outside Directors; (iv) any
officer or employee of an entity with which the Company has contracted to
receive executive, management, or legal services who provides services to the
Company or a Subsidiary through such arrangement; and (v) any consultant or
adviser to the Company, a Subsidiary, or to an entity described in clause (iv)
hereof who provides services to the Company or a Subsidiary through such
arrangement.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.


“Fair Market Value” shall mean, except as provided below in connection with a
cashless exercise through a broker: (i) if the Common Stock is listed on an
established stock exchange or any automated quotation system that provides sale
quotations, the closing sale price for a share of the Common Stock on such
exchange or quotation system on the date as of which fair market value is to be
determined; (ii) if the Common Stock is not listed on any exchange or quotation
system, but bid and asked prices are quoted and published, the mean between the
quoted bid and asked prices on the date as of which fair market value is to be
determined, and if bid and asked prices are not available on such day, on the
next preceding day on which such prices were available; and (iii) if the Common
Stock is not regularly quoted, the fair market value of a share of Common Stock
on the date as of which fair market value is to be determined, as established by
the Committee in good faith. In the context of a cashless exercise through a
broker, the Fair Market Value shall be the price at which the Common Stock
subject to the stock option is actually sold in the market to pay the option
exercise price.


“Immediate Family Members” shall mean the spouse and natural or adopted children
or grandchildren of the Participant and his or her spouse.
  
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 or any successor
provision thereto.


“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.


“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.


“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.


“Outside Directors” shall mean members of the Board who are not employees of the
Company.


“Participant” shall mean any Eligible Individual granted an Award under the
Plan.


A-4



--------------------------------------------------------------------------------






“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof, or other entity.


“Reporting Person” means an officer, director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.


“Restricted Stock” shall mean any restricted stock granted under Section 8 of
the Plan.


“Restricted Stock Unit” or “RSU” shall mean any restricted stock unit granted
under Section 9 of the Plan.


“Section 409A” shall mean Section 409A of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.


“Section 422” shall mean Section 422 of the Code and all regulations and
guidance promulgated thereunder as in effect from time to time.


“Securities Act” means of the Securities Act of 1933, as amended.
 
“Shares” shall mean the shares of Common Stock and such other securities of the
Company or a Subsidiary as the Committee may from time to time designate.


“Stock Appreciation Right” or “SAR” shall mean any right granted under Section 7
of the Plan.


“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.








A-5

